Opinion issued November 20, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00266-CV
____________

DWIGHT SEAN JONES, Appellant

V.

CRIS DISHMAN AND KAREN DISHMAN, Appellees




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2002-05380




MEMORANDUM  OPINION
          On June 16, 2003, we ordered that unless, within 30 days of the date of the
order, appellant filed his brief and a reasonable explanation for failure to timely file
his brief, this Court would dismiss his appeal for want of prosecution.  The 30 days
have expired and appellant has not responded.
          Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Taft, and Nuchia.